Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Unemployment Insurance Appeal Board’s finding that claimant voluntarily left her employment without good cause and was not harassed by her employer is based upon its resolution of the credibility issue created by claimant’s testimony, a matter within the scope of the Board’s fact-finding powers (see, Matter of Di Maria v Ross, 52 NY2d 771). The Board’s decision is supported by substantial evidence and must, therefore, be affirmed (see, Matter of Bradley [Hudacs] 190 AD2d 949).
Cardona, P. J., Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.